UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Compliance & Risk Management Solutions, Inc. (Full Name of Registrant) FORM 12b-25 NOTIFICATION OF LATE FILING SEC FILE NUMBER: 333-192647 (Check one): Form 10-Ko Form 20-Fo Form 11-Ko Form 10-Q x Form 10-Do Form N-SARo Form N-CSR o For Period Ended: March 31st, 2015 o Transition Report on Form 10-K o Transition Report on Form 20-F o Transition Report on Form 11-K o Transition Report on Form 10-QSB o Transition Report on Form N-SAR For the Transition Period Ended: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I - REGISTRATION INFORMATION COMPLIANCE & RISK MANAGEMENT SOLUTIONS INC. 49 Main Street, New Egypt, NJ 08533 Tel: 203 635-7600 Address of Principal Executive Office (Street and Number) PART II - RULE 12b-25(b) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) x (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; x (b) The subject quarterly report on Form 10-Q will be filed on or before the fifth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date. PART III - NARRATIVE The Registrant's quarterly report on Form 10-Q could not be filed within the prescribed time period because the Registrant encountered delays in its preparation of its quarterly financial statements. 2 PART IV - OTHER INFORMATION (1) Name and telephone number of person to contact in regard to this notification. John Nettlefold, CEO. (Name) (203) 635-7600 (Area Code) (Telephone Number) (2) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If answer is no, identify report(s). x Yes o No (3) Is it anticipated that any significant changes in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? o Yes x No If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. COMPLIANCE & RISK MANAGEMENT SOLUTIONS INC. Name of Registrant as Specified in Charter 3 has caused this notification to be signed on its behalf by the undersigned and hereunto duly authorized. Date: May 15th, 2015 By: /s/John Nettlefold John Nettlefold, CEO
